Exhibit 10.66

EXECUTION COPY

AGREEMENT REGARDING COMMITMENTS

December 16, 2013

Reference is made to that certain Credit Agreement dated as of December 21, 2012
(as amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”) among Kid Brands, Inc., a New Jersey
corporation (the “Lead Borrower”), the Persons named on Schedule 1.01 thereto
(collectively, together with the Lead Borrower, the “Borrowers”), the Persons
named on Schedule 1.02 thereto (collectively, the “Guarantors”), each lender
party thereto from time to time (collectively, the “Lenders” and individually, a
“Lender”), and Salus Capital Partners, LLC (“Salus”), as Administrative Agent
and Collateral Agent (in such capacities, the “Agent”). Capitalized terms not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

As recently discussed between the Lead Borrower and the Agent, the parties agree
that it is the interests of the Borrowers, the Agent and the Lenders that each
of the Aggregate Tranche A Commitment and Aggregate Tranche A-1 Commitment be
reduced to the amounts set forth below (such reductions, the “Commitment
Reduction”). In connection with the Commitment Reduction, the Agent and each
Lender hereby agrees that the Borrowers shall not be required to pay the
Termination Fee (as defined in the Fee Letter) with respect to the Commitment
Reduction.

The Agent, each Lender and the Borrowers hereby agree that upon the
effectiveness of this agreement as provided below (i) the Aggregate Tranche A
Commitment shall be $44,000,000 and (ii) the Aggregate Tranche A-1 Commitment
shall be $16,000,000 (and the form of Borrowing Base Certificate and other
relevant Loan Document or Exhibits thereto shall be deemed amended to reflect
the foregoing reductions). For purposes of clarity, a calculation of
Availability, based on the most recent borrowing base certificate provided, but
giving effect to the Commitment Reduction, is attached hereto as Exhibit A. Also
attached hereto is a new Schedule 2.01 (Commitments and Applicable Percentages)
to the Credit Agreement, which shall replace and supercede in its entirety the
existing Schedule 2.01 to the Credit Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the Credit Agreement, the
Borrowers may, upon irrevocable notice from the Lead Borrower to the Agent,
reinstate $4,000,000 of the Aggregate Tranche A Commitment, such that the
Aggregate Tranche A Commitment shall then be $48,000,000, and reinstate
$1,000,000 of the Aggregate Tranche A-1 Commitment, such that the Aggregate
Tranche A-1 Commitment shall then be $17,000,000; provided, that (i) any such
notice shall be received by the Agent not later than 11:00 a.m. three Business
Days prior to the date of reinstatement, (ii) the applicable conditions set
forth in Section 4.02 shall be satisfied, (iii) no such notice may be delivered
prior to January 15, 2014, and (iv) prior to such delivery, the Borrowers shall
have delivered to the Agent an updated Business Plan that demonstrates, to the
reasonable satisfaction of the Agent, the need for the proposed reinstatement
(it being agreed that any such notice for reinstatements of the Aggregate
Commitments shall be considered a “Request for Credit Extension” for the
purposes of Section 4.02). Each Tranche A Lender agrees that, upon the
effectiveness of any reinstatement of the Aggregate Tranche A Commitment
pursuant to immediately preceding sentence, the Tranche A Commitment of such
Tranche A Lender affected thereby shall be increased by such Tranche A Lender’s
Applicable Percentage of such increase amount (and the form of Borrowing Base
Certificate and other relevant Loan Document or Exhibits thereto shall be deemed
amended to reflect the foregoing increase), and each Tranche A-1 Lender agrees
that, upon the effectiveness of any reinstatement of the Aggregate Tranche A-1
Commitment pursuant to immediately preceding sentence, the Tranche A-1
Commitment of such Tranche A-1 Lender shall be increased by such Tranche A-1
Lender’s Applicable Percentage of such increase amount (and the form of
Borrowing Base Certificate and other relevant Loan Document or Exhibits thereto
shall be deemed amended to reflect the foregoing increase). Salus agrees that,
to the extent that any Tranche A Lender and/or any Tranche A-1 Lender (any such
Lender, a “Declining Lender”) does not consent to the foregoing increase(s) in
its Tranche A Commitment and/or Tranche A-1 Commitment, Salus’ Tranche A
Commitment and/or Tranche A-Commitment, as the case may be, shall be further
increased (i.e., above the increase(s) referred to in the immediately preceding
sentence) by the amount of such Declining Lender’s Applicable Percentage of the
applicable requested increase. The Agent and each Tranche A Lender and each
Tranche A-1 Lender further agrees that any Assignment and Assumption entered
into after the date hereof with respect to the assignment of all or any portion
of a Tranche A Lender’s Tranche A Commitment or a Tranche A-1 Lender’s Tranche
A-1 Commitment shall contain an express consent to the provisions of this
paragraph.

This agreement shall become effective upon receipt by the Lead Borrower and the
Agent of fully executed counterparts of this agreement, duly executed by the
Borrowers, the Agent and each of the Lenders.

This agreement shall be deemed to be a Loan Document for all purposes under the
Credit Agreement.

Except as explicitly set forth herein, this agreement is not a novation or
discharge of the terms and provisions of the obligations of any Borrower or any
other Loan Party under the Credit Agreement and the other Loan Documents. There
are no other understandings, express or implied, among the Borrowers, any other
Loan Party, the Agent and the Lenders regarding the subject matter hereof or
thereof

The validity of this agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with, the laws of the State of New
York.



--------------------------------------------------------------------------------

This agreement may be executed in any number of counterparts and by different
parties and separate counterparts, each of which when so executed and delivered
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.

Delivery of an executed counterpart of a signature page to this agreement by
facsimile or other electronic means shall be as effective as delivery of a
manually executed counterpart of this agreement. Any party delivering an
executed counterpart of this agreement by facsimile or other electronic means
also shall deliver a manually executed counterpart of this agreement but the
failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this agreement.

[signature pages follow]



--------------------------------------------------------------------------------

Each of the parties has signed this agreement as of the day and year first
written above.

SALUS CAPITAL PARTNERS, LLC

As Agent and a Lender

 

By:  

/s/ Matthew T. O’Rourke

Name: Matthew T. O’Rourke Title: Vice President

 

KID BRANDS, INC., as the Lead Borrower By:  

/s/ Kerry Carr

Name: Kerry Carr Title: EVP, COO + CFO

 

KIDS LINE, LLC SASSY, INC. I & J HOLDCO, INC, LAJOBI, INC, COCALO, INC.
RB TRADEMARK HOLDCO, LLC, each as a Borrower

 

By:  

/s/ Kerry Carr

Name: Kerry Carr Title: VP



--------------------------------------------------------------------------------

LENDER

SALUS CLO 2012-1, LTD.

By: Salus Capital Partners II, LLC

Its: Collateral Manager

 

By:  

/s/ Robert Kuppers

Name: Robert Kuppers Title: EVP, CFO



--------------------------------------------------------------------------------

STERLING NATIONAL BANK, as a Lender

 

By:  

/s/ Leonard Rudolf

Name: Leonard Rudolph Title: SVP



--------------------------------------------------------------------------------

Exhibit A

CALCULATION OF BORROWING BASE/AVAILBILITY - BASED ON

COMMITMENT REDUCTION

 

CREDIT AGMT

   AMOUNT  

Tranche A Loan Cap (lesser of Aggregate Tranche A Commitments [$44,000,000] or
the Tranche A Borrowing Base [$43,404,404])

   $ 43,404,404   

Tranche A-1 Loan Cap (least of Aggregate Tranche A-1 Commitments [$16,000,000],
the Tranche A-1 Borrowing Base [$16,000,000] and 40% of Combined Borrowing Base
[$23,761,761,60])

   $ 16,000,000   

Maximum Loan Amount (lesser of Aggregate Commitments [$60,000,000] and the sum
of the Tranche A Loan Cap and the Tranche A-1 Loan Cap [$59,404,404])

   $ 59,404,404   

Availability (Maximum Loan Amount [$59,404,404] - Total Outstandings
[$54,981,083])

   $ 4,423,321   



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable
Percentage     Tranche A
Commitment      Tranche A
Applicable
Percentage     Tranche A-1
Commitment      Tranche A-1
Applicable
Percentage  

Salus Capital Partners, LLC

   $ 17,718,800         29.53 %    $ 17,718,800         40.27 %      —          
—     

Salus CLO 2012-1, Ltd.

     29,015,200         48.36 %    $ 13,015,200         29.58 %      16,000,000
        100.0 % 

Sterling Bank, N.A.

     13,266,000         22.11 %    $ 13,266,000         30.15 %      —          
—     

Total:

     60,000,000         100.0 %    $ 44,000,000         100.0 %      16,000,000
        100.0 % 